Citation Nr: 0202829	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  01-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to Department of Veterans Affairs (VA) non-
service-connected death pension benefits.

3.  Entitlement to service connection for the cause of death.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had recognized service with the Philippine 
guerillas from November 1, 1944 to February 6, 1946 and with 
the Regular Philippine Army from February 7, 1946 to February 
15, 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the Manila, the Republic 
of the Philippines Regional Office (RO) of VA.  


REMAND

In January 2002, the appellant was scheduled for a personal 
hearing before a member of the Board to be held in 
Washington, D.C.  She did not attend this hearing.  In a 
letter received at the Board in March 2002, the appellant 
indicated that she wanted to be afforded a personal hearing 
at her local RO.  She did not specify whether she wanted the 
hearing to be held by a local hearing officer or by a member 
of the Board at a Travel Board hearing.  The RO should 
ascertain what type of local hearing is being requested by 
the appellant.  Thereafter, she should be afforded such a 
hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ascertain what type of 
local hearing is being requested by the 
appellant.  Thereafter, she should be 
afforded such a hearing. 

2.  The appellant is informed that if 
there is evidence supporting the issues 
on appeal, she must submit that evidence 
to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


